Citation Nr: 1141550	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1945 to August 1947. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in relevant part, denied a TDIU.  The Veteran disagreed and perfected his appeal.

In a January 2010 decision, the Board denied the Appellant's claim for a TDIU.  The Appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a July 2011 Memorandum Decision.  The Court then remanded the case to the Board for further proceedings consistent with the decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

The Veteran is unable to maintain substantially gainful employment as a result of symptoms of his service-connected disabilities. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2011).  

The claim for TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, the grant of TDIU, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Because the benefit of TDIU is being fully granted, further discussion of VCAA duties to notify and assist are not necessary. 

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a). 

The central inquiry is, "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2011); Van Hoose, 
4 Vet. App. 361.  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994). 

TDIU Analysis

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  In the June 2008 claim, the Veteran reported being unemployed due to the severity of the service-connected disabilities. 

In this case, the Veteran meets the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU.  The Veteran is service connected for bilateral hearing loss, now rated as 90 percent disabling, tinnitus, rated as 10 percent disabling, and for bilateral chronic epidermophytosis, rated as 10 percent disabling.    As the service-connected bilateral hearing loss is rated at 90 percent, and the combined disability rating for all service-connected disabilities is 90 percent, the percentage criteria for TDIU eligibility are met (at least one disability rated at least 40 percent, with combined rating at least 70 percent); therefore, entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a). 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities, primarily bilateral hearing loss.  The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple reports to VA clinicians as to how distracting the tinnitus was to him, and the statement of his belief that the bilateral hearing loss prevented him from substantial employment now.  The Veteran completed three years of high school and was employed primarily as a truck driver (the Veteran reported to the July 2008 VA examiner that he was so employed for 45 years), though the Board observes that nowhere in the record is evidence given as to when he stopped working as a truck driver or the circumstances of his duties.  The Veteran was briefly employed as a dishwasher, from August 2004 to October 2006, for a local school system (see October 2008 VA Form 21-4192, though he reported to the July 2008 VA examiner that he had been so employed for 13 years).  

VA treatment records dated from 2009 to 2011 note repeated difficulty finding a satisfactory hearing aid for the Veteran.  The Veteran reported to the July 2008 VA audiology examiner that his hearing loss had ruined his life and that he could not use a cell phone because of the disability.  

In the April 2011 VA audiology examination, the VA examiner noted that the Veteran's word recognition testing was poor bilaterally.  The VA examiner assessed profound mixed hearing loss and opined that the Veteran was functionally deaf without his hearing aid and would have considerable difficulty finding sedentary or physical employment that required him to communicate, given his current level of disability.

The evidence weighing against the Veteran's claim for TDIU includes evidence that the Veteran himself attributed his departure from his most recent employment as a dishwasher (35 hours a week) to his non-service-connected knee disorder, which ultimately required a total knee replacement procedure, from which he endured subsequent complications from that surgery (see June 2008 claim and VA treatment records). 

The evidence tending to weigh against the claim also includes a July 2008 VA audiology examination report.  Following an interview of the Veteran which recorded his subjective complaints and an objective assessment and testing of his hearing acuity, the VA examiner observed that without the hearing aid it was unlikely the Veteran would understand spoken communication, though with the hearing aid, the Veteran was able to communicate well with visual cues.  The VA audiology examiner opined that, although the hearing loss was significant, the Veteran's hearing impairment did not prevent him from performing physical and sedentary employment.  The July 2008 VA examiner concluded that the Veteran would have difficulties in situations in which he did not wear his hearing aid or could not see the speaker's face.   

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to follow a substantially gainful 

occupation as a result of service-connected disabilities, primarily bilateral hearing loss and tinnitus.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for TDIU have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R.
§ 4.3. 


ORDER

A TDIU is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


